Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 6-7, 11-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fatemi et al. (US 20090114019 A1, published May 7, 2009) in view of Chen et al. (US 7712201 B2, published May 11, 2010) and Konofagou et al. (US 20190192112 A1, published June 27, 2019 with a priority date of September 3, 2013), hereinafter referred to as Fatemi, Chen, and Konofagou, respectively. 

providing a focused confocal transducer (see pg. 3, col. 1, para. 0035 – “…two elements 150 and 152 of the confocal transducer 144 produce two focused beams 154 and 156 that cross each other at their focal points…”);
focusing ultrasonic waves at first and second frequencies from the transducer on a target of interest (Fig. 1; see pg. 3, col. 1, para. 0035 – “The two focused beams 154 and 156 are aimed at the object 170 which is to be examined…”); 
wherein the two waves interfere at a focal plane within the target to generate a third acoustic wave and wherein the target absorbs energy and emits its own unique vibration at the difference frequency (Δf) as well as its harmonics (Fig. 1; see pg. 3, col. 2, para. 0038 – “…a force is generated at the intersection of the two ultrasound beams 154 and 156 at an acoustic force frequency equal to the beat frequency Δf.”); AND
recording the unique vibration with the hydrophone (Fig. 1; see pg. 3, col. 2, para. 0038 – “By scanning the object point-by-point, the acoustic emission resulting from object vibration is detected by the hydrophone 164 and processed to construct the image…”).
Whereas, Konofagou teaches a transducer having a piezoelectric element and a hydrophone positioned centrally in the piezoelectric element (Fig. 1; see pg. 2, col. 2, para. 0035 – “…a flatband, spherically focused hydrophone 106 (Y-107, Sonic Concepts, WA, USA) can be positioned through the center hole of the FUS transducer 102.”).
Whereas, Chen, in the same field of endeavor, expressly teaches a method for performing multi-frequency harmonic acoustography for target identification and border detection (see col. 2, lines 23-28 – “A focused ultrasound wave is directed at the viscous medium to produce a vibrational force on the medium, and a vibrational velocity of the medium is determined as a function of the frequency of 
determining one or more mechanical properties of the target through detection and analysis of the third acoustic wave using a mathematical model implemented by a processor executing instructions stored in a non-transitory memory accessible by the processor (Fig. 4, memory component 18 accessible by the processing unit 16; see col. 3, lines 31-43 – “The displacement of a homogeneous medium along the axis of sound propagation (x component) due to a radiation force applied by a focused transducer operating in an amplitude modulating mode, e.g., sin(Ωt)sin(ω0t) is: Equation 1, Equation 2…”; see col. 4, lines 50-54, 60-64 – “To determine a shear viscosity or shear elasticity of the medium 14 under test, a processing unit or computer device 16 selectively drives the transducer 10 to produce a plurality of ultrasound waves at varying frequencies over a selected frequency range…The resonance spectra and/or resonant frequency data can be compared against known data stored in a data structure in the memory component 18 to determine the shear properties of the medium under test.”). 
Furthermore, regarding claim 2, Chen further teaches wherein said one or more mechanical properties comprise the target's elastic and viscosity properties (see Abstract – “…the resonance characteristics exhibited by the spectrum are used to estimate the shear elasticity and viscosity of the material.”). 
Furthermore, regarding claim 3, Chen further teaches wherein said mathematical model allows for absolute quantitative measurement of tissue properties in terms of properties selected from the group consisting of: elastic modulus, bulk modulus, shear modulus, shear velocity, density, and viscosity (see col. 3, lines 23-27 – “The range of values of the shear modulus and viscosity of a tissue is substantially greater than that of prior art methods which relied, for example, on bulk modular parameters, and therefore provide an improved diagnostic value over bulk modulus methods.”; see col. 3, lines 46-48 – “…                        
                            ρ
                        
                     is the                         
                            v
                            =
                            η
                            /
                            ρ
                        
                     is the kinematic shear viscosity, ct, is the shear sound speed (mathematically related to the shear elasticity) of the medium…”).
Furthermore, regarding claim 4, Chen further teaches wherein analysis of the third acoustic wave includes analysis of the harmonics (see col. 3, lines 59-65 – “For harmonic vibration, the velocity is equal to the dis placement times the frequency of vibration…A relationship therefore exists between the vibration of velocity and the shear parameters of the medium in which the wave is produced.”).
Furthermore, regarding claim 6, Fatemi further teaches wherein determining one or more mechanical properties of the target comprises acquiring a beat frequency generated from the intersection of the first wave and the second wave (Fig. 1; see pg. 3, col. 2, para. 0038 – “…a force is generated at the intersection of the two ultrasound beams 154 and 156 at an acoustic force frequency equal to the beat frequency Δf. As a result of this applied force, the surface under examination vibrates according to its viscoelastic properties and emits an acoustic field in the surrounding medium.”).
Furthermore, regarding claim 7, Fatemi further teaches the method further comprising: correlating the acquired beat frequency to the one or more mechanical properties of the tissue (see pg. 2, col. 2, para. 0016 – “…acoustic energy is emitted by the object at a selected acoustic force frequency equal to the beat frequency between the at least two beams, which is detected and processed to produce an image indicative of the variations in the surface of the object.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Fatemi, by including to the method having the hydrophone positioned through the center of the transducer, as disclosed in Konofagou, AND including to the method performing multi-frequency harmonic acoustography for target identification and border detection, AND determining mechanical properties of the target through detection and analysis of the third acoustic wave using a mathematical model implemented by a processor executing instructions stored in a non-transitory memory accessible by the processor, as disclosed in Chen. One of ordinary skill in the art would have been motivated to make this modification in order to characterize the shear properties in the medium and provide an improved diagnostic value over bulk modulus methods, as taught in Chen (see col. 3, lines 15-27), AND in order to mount the transducer-hydrophone assembly on a manipulator to perform targeting of the predetermined region in the brain, as taught in Konofagou (see pg. 1, col. 2, para. 0008; see pg. 3, col. 2, para. 0036). 
Regarding claim 11, Fatemi teaches a system comprising: 
a focused confocal transducer (see pg. 3, col. 1, para. 0035 – “…two elements 150 and 152 of the confocal transducer 144 produce two focused beams 154 and 156 that cross each other at their focal points…”);
a signal processing circuit (Fig. 1, processor 100); 
the signal processing circuit comprising a processor and a non-transitory memory storing instructions executable by the processor (Fig. 1; see pg. 3, col. 1, para. 0031 – “The computer workstation includes a processor 100 which executes program instructions stored in a memory 110 that forms part of a storage system 112.”) which, when executed, perform steps comprising: 
causing the transducer to emit ultrasonic waves at first and second frequencies from the transducer on a target of interest (Fig. 1; see pg. 3, col. 1, para. 0035 – “The two focused beams 154 and 156 are aimed at the object 170 which is to be examined…”); 
wherein the two waves interfere at a focal plane within the target to generate a third acoustic wave and wherein the target absorbs energy and emits its own unique vibration at the difference frequency (Δf) as well as its harmonics (Fig. 1; see pg. 3, col. 2, para. 0038 – “…a force is generated at the intersection of the two ultrasound beams 154 and 156 at an acoustic force frequency equal to the beat frequency Δf.”); AND
recording the unique vibration with the hydrophone (Fig. 1; see pg. 3, col. 2, para. 0038 – “By scanning the object point-by-point, the acoustic emission resulting from object vibration is detected by the hydrophone 164 and processed to construct the image…”).
Whereas, Chen, in the same field of endeavor, expressly teaches a system for performing multi-frequency harmonic acoustography for target identification and border detection (Fig. 4, ultrasound apparatus; see col. 2, lines 23-28 – “A focused ultrasound wave is directed at the viscous medium to produce a vibrational force on the medium, and a vibrational velocity of the medium is determined as a function of the frequency of vibration.”; see col. 2, lines 8-9 – “This method is therefore particularly useful in detecting hard inclusions in soft material.”), the system comprising: 
determining one or more mechanical properties of the target through detection and analysis of the third acoustic wave using a mathematical model implemented by the processor in the signal processing circuit executing instructions stored in the memory (Fig. 4, memory component 18 accessible by the processing unit 16; see col. 3, lines 31-43 – “The displacement of a homogeneous medium along the axis of sound propagation (x component) due to a radiation force applied by a focused transducer operating in an amplitude modulating mode, e.g., sin(Ωt)sin(ω0t) is: Equation 1, Equation 2…”; see col. 4, lines 50-54, 60-64 – “To determine a shear viscosity or shear elasticity of the medium 14 under test, a processing unit or computer device 16 selectively drives the transducer 10 to produce a plurality of ultrasound waves at varying frequencies over a selected frequency range…The resonance spectra and/or resonant frequency data can be compared against known data stored in a data structure in the memory component 18 to determine the shear properties of the medium under test.”).
Whereas, Konofagou teaches a transducer having a piezoelectric element and a hydrophone positioned centrally in the piezoelectric element (Fig. 1; see pg. 2, col. 2, para. 0035 – “…a flatband, spherically focused hydrophone 106 (Y-107, Sonic Concepts, WA, USA) can be positioned through the center hole of the FUS transducer 102.”).
Furthermore, regarding claim 12, Chen further teaches wherein said one or more mechanical properties comprise the target's elastic and viscosity properties (see Abstract – “…the resonance characteristics exhibited by the spectrum are used to estimate the shear elasticity and viscosity of the material.”).
Furthermore, regarding claim 13, Chen further teaches wherein said mathematical model allows for absolute quantitative measurement of tissue properties in terms of properties selected from the group consisting of: elastic modulus, bulk modulus, shear modulus, shear velocity, density, and viscosity (see col. 3, lines 23-27 – “The range of values of the shear modulus and viscosity of a tissue is substantially greater than that of prior art methods which relied, for example, on bulk modular parameters, and therefore provide an improved diagnostic value over bulk modulus methods.”; see col. 3, lines 46-48 – “…                        
                            ρ
                        
                     is the density of the medium…                        
                            v
                            =
                            η
                            /
                            ρ
                        
                     is the kinematic shear viscosity, ct, is the shear sound speed (mathematically related to the shear elasticity) of the medium…”).
Furthermore, regarding claim 14, Chen further teaches wherein analysis of the third acoustic wave includes analysis of the harmonics (see col. 3, lines 59-65 – “For harmonic vibration, the velocity is equal to the dis placement times the frequency of vibration…A relationship therefore exists between the vibration of velocity and the shear parameters of the medium in which the wave is produced.”).
Furthermore, regarding claim 16, Fatemi further teaches wherein determining one or more mechanical properties of the target comprises acquiring a beat frequency generated from the intersection of the first wave and the second wave (Fig. 1; see pg. 3, col. 2, para. 0038 – “…a force is generated at the intersection of the two ultrasound beams 154 and 156 at an acoustic force frequency equal to the beat frequency Δf. As a result of this applied force, the surface under examination vibrates according to its viscoelastic properties and emits an acoustic field in the surrounding medium.”).
Furthermore, regarding claim 17, Fatemi further teaches the steps further comprising: correlating the acquired beat frequency to the mechanical properties of the tissue (see pg. 2, col. 2, para. 0016 – “…acoustic energy is emitted by the object at a selected acoustic force frequency equal to the beat frequency between the at least two beams, which is detected and processed to produce an image indicative of the variations in the surface of the object.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Fatemi, by including to the system having the hydrophone positioned through the center of the transducer, as disclosed in Konofagou, AND including to the system performing multi-frequency harmonic acoustography for target identification and border detection, AND determining mechanical properties of the target through detection and analysis of the third acoustic wave using a mathematical model implemented by a processor executing instructions stored in a non-transitory memory accessible by the processor, as disclosed in Chen. One of ordinary skill in the art would have been motivated to make this modification in order to characterize the shear properties in the medium and provide an improved diagnostic value over bulk modulus methods, as taught in Chen (see col. 3, lines 15-27), AND in order to mount the transducer-hydrophone assembly on a manipulator to perform targeting of the predetermined region in the brain, as taught in Konofagou (see pg. 1, col. 2, para. 0008; see pg. 3, col. 2, para. 0036). 

Claims 5, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fatemi in view of Konofagou and Chen, as applied to claim 1 and 11 above, respectively, and further in view of Abramoff et al. (US 20200380688 A1, published December 3, 2020 with a priority date of October 19, 2016), hereinafter referred to as Abramoff.
Regarding claims 5 and 15, Fatemi in view of Chen and Konofagou teaches all of the elements as disclosed in claim 1 and 11 above, respectively. 
Fatemi in view of Chen and Konofagou does not explicitly teach wherein the mechanical properties of the target are selected from the group consisting of: convolution of tissue type, size, of the target adjacent tissue, and physiologic or disease state of the target.
Whereas, Abramoff teaches wherein the mechanical properties of the target are selected from the group consisting of: convolution of tissue type, size, of the target adjacent tissue, and physiologic or disease state of the target (Fig. 5; see pg. 2, col. 2, para. 0026 – “Volume or surface area quantification of each separate layer or tissue is a refinement for specific clinical goals, including diagnosis and management of disease, and is called segmentation, because the boundaries of the layers or tissue need to be determined.”; see pg. 3, col. 2, para. 0034 – “Examples of image hypervolumes can include tissue scans, including animal and human tissue.”; see pg. 3, col. 2, para. 0035 – “…segmentation can be performed using a machine learning model such as a multilayer convolutional neural network (CNN) . In an aspect, each neuron in an input layer of the CNN can correspond to an intensity node of the image hypervolume.”). 
Furthermore, regarding claim 21, Abramoff further teaches wherein the one or more mechanical properties of the target tissue comprise a boundary between malignant and normal tissue within the target tissue (Fig. 5; see pg. 2, col. 2, para. 0026 – “Volume or surface area quantification of each separate layer or tissue is a refinement for specific clinical goals, including diagnosis and management of disease, and is called segmentation, because the boundaries of the layers or tissue need to be determined.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Fatemi in view of Chen and Konofagou, by using convolution to find the boundary and segment the diseased tissue in the image, as disclosed in Abramoff. One of ordinary skill in the art would have been motivated to make this modification in order to segment tumor surfaces of different organs, and to outperform classical image analysis techniques and experts for detection of objects in images, as taught in Abramoff (see pg. 3, col. 1, para. 0030; see pg. 1, col. 1, para. 0004). 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fatemi in view of Chen and Konofagou, as applied to claim 7 and 17 above, respectively, and further in view of Hart et al. (US 10677716 B1, published June 9, 2020 with a priority date of March 14, 2017), hereinafter referred to as Hart. 
Regarding claim 8, Fatemi in view of Chen and Konofagou teaches all of the elements as disclosed in claim 7 above. 
Fatemi in view of Chen and Konofagou does not explicitly teach wherein correlating the acquired beat frequency comprises: generating a database of tissue vibroacoustic responses; AND determining the one or more mechanical properties of the target using the database and acquired beat frequency.
Whereas, Hart teaches wherein correlating the acquired beat frequency comprises: 
generating a database of tissue vibroacoustic responses (Fig. 1A and 3; see col. 19, lines 57-65 – “…the library 300 may be comprised of entries 370, where each entry is the signal output from processor 140 of the remote sensing apparatus 100 when it is receiving light from a known object in a known state (i.e., it is the acoustic signature of a known object 1 operating in a known manner). The entries may be stored as digital files on computer-readable memory 342 which may be the on-board memory of the apparatus 100 relative to FIG. 1A, or a connected database.”); AND 
determining the one or more mechanical properties of the target using the database and acquired beat frequency (see col. 10, lines 31-33 – “…the signals may be autocorrelated in order to discover periodic signals, or beats, in the time domain.”; see col. 15, lines 8-10 – “Additionally, if the signal is cross-correlated with itself, it will show any beat frequencies.”; Fig. 3; see col. 19, lines 40-44 – “…it may be advantageous to have a library 300 of acoustic signatures with which a signal output 310 from the processor 340 can be compared, e.g., by performing a correlation calculation.”; Fig. 1C; see col. 17, lines 49-51 – “In box 96, property identification techniques may be used to identify properties or physical characteristics of the detected object.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of correlating the acquiring beat frequency to the mechanical properties of the tissue, as disclosed in Fatemi in view of Chen and Konofagou, by including to the method generating a database of vibration signal responses from the object, and determining physical properties of the object using the databased and acquired beat frequency, as taught in Hart. One of ordinary skill in the art would have been motivated to make this modification in order to train the processor which factors are indicative of certain objects, environments, and activities, as taught in Hart (see col. 20, lines 1-56). 

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fatemi in view of Chen and Konofagou, as applied to claim 1 and 11 above, respectively, and further in view of Sakurai et al. (JP 2000238491 A, published September 5, 2000), hereinafter referred to as Sakurai.
Regarding claims 9 and 19, Fatemi in view of Chen and Konofagou teaches all of the elements as disclosed in claims 1 and 11 above, respectively. 
Fatemi in view of Chen and Konofagou does not explicitly teach the method further compromising: acquiring data relating to the transient response of the unique vibration; AND characterizing the one or more mechanical properties of the target as a function of the transient response.
Whereas, Sakurai teaches the method further comprising: acquiring data relating to the transient response of the unique vibration; AND characterizing the one or more mechanical properties of the target as a function of the transient response (see pg. 32, para. 12 – “…(optical beat signal videos 36a dynamic elastic properties of the static and dynamic holographic image then analyze the transient behavior)…”).
Furthermore, regarding claims 10 and 20, Sakurai further teaches the method further comprising: measuring the targets viscoelastic response to inertial response after the unique vibration has stopped; AND characterizing the one or more mechanical properties of the target as a function of the transient response (see pg. 31, para. 2 – “…(optical beat signal 36a videos static elastic properties of the static and dynamic holographic image. It can be determined by analyzing the steady-state characteristics)…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Fatemi in view of Chen and Konofagou, by measuring and characterizing elastic properties of the image as a function of the transient and steady-state responses, as disclosed in Sakurai. One of ordinary skill in the art would have been motivated to make this modification in order to diagnose a flaw without influence of atmospheric fluctuation or surface irregularities, as taught in Sakurai (see Abstract). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Hynynen et al. (US 20040210135 A1, published October 21, 2004) discloses an ultrasound diagnostic system that uses a positioning system to allow the hydrophone to be scanned over a measurement area centered about the transducer’s axis of symmetry.

Prus et al. (US 20180206816 A1, published July 26, 2018 with a priority date of January 25, 2017) discloses an ultrasound system that uses a database relating reference signals to microbubble cavitation information, correlating the echo signal to the reference signal from the database, then detecting microbubble cavitation based on the corresponding reference signal.
Von Ramm et al. (US 20160135790 A1, published May 19, 2016) discloses and ultrasound imaging system that attaches the hydrophone to a rotational stage with the center of rotation aligned to the center of the array transducer. 
Mukdadi et al. (US 20140288424 A1, published September 25, 2014) discloses an ultrasound imaging system that images and characterizes human tissue, and classifies the tumors as either malignant or benign by using elastography. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.C./Examiner, Art Unit 3793      
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793